DETAILED ACTION

Application Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





2.	The Preliminary Amendments filed on August 5, 2021 and August 11, 2021, have been received and entered.



Claim Disposition

3.	Claims 1-21 are pending. Claims 1-11 and 17-21 are under examination. Claims 12-16 are withdrawn from further consideration pursuant to 37 CFR 1.12(b), as being drawn to a non-elected invention, there being no allowable generic or linking claim.


4.	Applicant’s election without traverse of Group I (claims 1-11 and 17-21) on February 16, 2022, is acknowledged.



Drawing

5.	The drawings filed on August 11, 2021, are accepted by the examiner.




Information Disclosure Statement

6.	The Information Disclosure Statements filed on May 20, 2021, June 18, 2021 and November 19, 2021, have been received and entered. The references cited on the PTO-1449 Form have been considered by the examiner and a copy is attached to the instant Office action.





Specification

7.	The specification is objected to because of the following informalities:
The specification is objected to because the priority information needs to be updated on page 1, because US Application No.15/546,403 is now US Patent No. 10,994,068.
The specification is objected to because not all the organism names are italicized, see page 14, line 8, for “Enterobacteriaceae”, for example.
Appropriate correction is required.




Claim Objection

8.	Claims 1-11 and 17-21 are objected to because of the following informalities:
For clarity it is suggested that claim 1 is amended to recite, “and” between roman numerate i) and ii).   The dependent claims hereto are also included.
For clarity it is suggested that claims 2-11 and 18-21 are amended to delete ‘according to’ and instead recite “of”. The dependent claims hereto are also included.

For clarity and consistency, it is suggested that claims 2-3, 7 and 9-11 are amended to insert a comma (,) after the claim number (i.e. The method of claim 1,…”).
For clarity and precision of claim language it is suggested that claim 9 is amended to read, “The method of claim 1, wherein detecting pathogens is used for diagnosing an infection in the blood of a patient”. See claims 10 and 11 with similar language.
Correction is required.




Claim Rejections - 35 USC §112

The following is a quotation of 35 U.S.C. 112(b):
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



9.	Claims 1-11 and 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 and the dependent claims hereto lack clarity because claim1 recites roman numerate i) and ii), however, the two parts of the claim are not linked since there is no transitional phrase.
Claims 3, 8 and 10 are indefinite for the recitation of "preferably”, as the phrase ‘preferably’ renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP 2173.05(d)



Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


10.	Claims 1-4, 7-10, 17 and 21 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Greenberg (Somerset Group Entpr. Inc., WO2012/094671, July 2012, of record in the application).
Greenberg discloses a method for detecting pathogen in blood and a method for the removal of pathogens from blood comprising exposing red blood cells separated from whole blood to a filter. In addition, on page 8, Greenberg discloses a sensor to determine the concentration of pathogens in the blood sample or blood fraction in the second blood or blood fraction collection chamber. Greenberg teach an extracorporeal blood circuit for removal of pathogens from blood in order to treat for example, sepsis. Blood is first fractionated so that red blood cells are separated from other blood components. The method also comprises subjecting the red blood cells to a filtration step, after which the blood fractions are optionally combined and returned to the patient. Although the reference is silent about non-specific adherence of red blood cells bound to pathogens to the filter, this phenomenon appears to be, in the light of the teaching of the present disclosure, an inherent feature that would therefore necessarily also take place in the embodiments disclosed in Greenberg (see pars. IQ-22, 24-27, 68, 71 and 140 and figures 1,2, 10,13 and 14). Therefore, the limitations of the claims are met by the reference.




Conclusion

11.	No claims are presently allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hope A. Robinson whose telephone number is 571-272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi, can be reached at (408) 918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be
obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HOPE A ROBINSON/Primary Examiner, Art Unit 1652